UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-7688




In Re: JIMMY MUHAMMED ALI,

                                                         Petitioner.



        On Petition for Writ of Mandamus.    (CA-01-847-5)


Submitted:   January 27, 2003              Decided:   March 10, 2003


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmy Muhammed Ali, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On November 4, 2002, Jimmy Muhammed Ali filed this petition

for a writ of mandamus seeking an order directing the district

court to act on his habeas corpus petition filed pursuant to 28

U.S.C. § 2241 (2000).   The district court entered an order denying

Ali’s habeas petition on December 11, 2002.*   Because the district

court has disposed of Ali’s petition and closed the case on its

docket, Ali’s mandamus petition is moot.    Accordingly, although we

grant Ali’s motion to proceed in forma pauperis, we deny the

petition for writ of mandamus.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




     *
       In our initial consideration of Ali’s petition, we issued an
order on December 18, 2002, requesting a response to the petition.
In response to this order, the district court forwarded a copy of
the judgment entered on December 11, 2002, which complied with our
order and rendered Ali’s petition moot.


                                 2